Title: To George Washington from Captain Samuel Bartlett, 4 March 1778
From: Bartlett, Samuel
To: Washington, George


                    
                        
                        Camp Valley Forge March 4 1778
                    
                    I would beg leave to acquaint your Excelency that by reason of the Fatigues of the Past Campaign I am Reducd to So low a State of Health that I am intirely unfit to do Duty in the Camp, and as it is very improbable that I Shall recover So long as I Continue in the Camp, must beg your Excelency to grant me a Discharge from the Service. Your Excelencys Granting my Request will much Oblige your most Obedt Humle Servt
                    
                        Saml Bartlit Capt. in Col. Wessons Regt
                    
                